          Case 2:21-cv-00134-GMN-NJK Document 10 Filed 02/18/21 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6
     TONY NGUYEN,
 7                                                       Case No.: 2:21-cv-00134-GMN-NJK
            Plaintiff,
 8                                                                   ORDER
     v.
 9
     ISLAMIC REPUBLIC OF IRAN, et al.,
10
            Defendants.
11
12         Each non-governmental party is required to file a certificate of interested parties
13 concurrently with its first appearance in a case. Fed. R. Civ. P. 7.1(b)(1); Local Rule 7.1-
14 1(c). Plaintiff has not done so. See Docket. Accordingly, Plaintiff must file a certificate of
15 interested parties no later than March 4, 2021.
16         IT IS SO ORDERED.
17         Dated: February 18, 2021
18                                                           ______________________________
                                                             Nancy J. Koppe
19                                                           United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                     1
